Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is unclear to which category of invention claim 20 is supposed to represent.  The preamble sets for “a computer readable storage medium having stored thereon a non-transitory computer readable description of an integrated circuit that, when processed in an integrated manufacturing system, causes the manufacturing system to manufacture a GNSS receiver embodied in an integrated circuit,” then describes the structure of a memory interface and a vector processor as well as functional steps being performed.  It is unclear, and the claim language fails to distinctly set forth, which category of invention the claim is directed to since it appears to set forth a product in the form of a computer readable storage medium, a process of manufacturing, a manufactured product and a process of operating.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In the independent claims, the vector processor is described as being configured to retain or discard correlation results in a memory.  However, the memory is not described as being a part of the GNSS receiver, which is limited to an interface and a vector processor.  Moreover, the full scope of the claim language encompasses a much broader scope than is disclosed in the specification since the claim fails to set forth any manner of interacting with the memory such Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007).
The full scope of the claims is insufficiently enabled with respect to the vector processor having some capability “to identify a subset of the correlation results” and subsequently retaining/discarding those results which are not in the identified subset due to the lack of clarity and distinctness of identifying a subset of correlation results which encompasses the mere presence of all correlation results.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). When an element is claimed using language falling under the scope of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).  Phillips v. AWH Corp., 415 F.3d 1303, 1323 (Fed. Cir. 2005) (referring to "the danger" of importing claim limitations from the specification). See also Varco, L.P. v. Pason Sys. USA Corp., 436 F.3d 1368, 1373 (Fed. Cir. 2006) (stating how the Federal Circuit "will not at any time" bring in claim limitations from the specification); Comark Commc'ns, Inc. v. Harris Corp., 156 F.3d 1182, 1186-67 (Fed. Cir. 1998) (following that limitations from the specification are not to be read into the claims).
Claim 20 is indefinite and fails to clearly and distinctly define the subject matter.  As noted above, it is unclear what statutory category of invention is covered by claim 20.  It is not understood what the scope of “a non-transitory computer readable description of an integrated circuit” which is stored on a medium is.  The claim language “an integrated circuit manufacturing system,” that, in some manner, processes the description of the integrated circuit, lacks clarity and definiteness.  It is not understood how a manufacturing system that appears to be building a product is also capable of controlling the operation of the receiver for identify subsets of correlation values which would appear to be controlled subsequent to any manufacturing process.  Thus, the claim language is misdescriptive, not understood, and lacks clear and distinct limitations of scope.  Finally, if the claim is actually directed to a process of manufacture, then it might appear that the claim would be restrictable.  However, in light of the lack of clarity and understanding of the claim, no decision can be made at this time.  Further in light of the confusing language and lack of clarity, the claim cannot be examined on the basis of prior art at this time.  
In the independent claims, the metes and bounds of “identify a subset of the correlation results in the array” are undefined in the claims and as such the claims fail to clearly and distinctly define the subject matter.  The claims fail to clearly define what the language “identify as subset” encompasses whether this is representative of some threshold or merely the existence of a value that may be used.  The claim language encompasses the identification of a subset a identifying the existence in memory of all correlation results and as such encompasses no discarding of any values, making the claim language directed thereto as meaningless.  The combination of possible receiver parameters” lacks clarity and fails to clearly and distinctly define the subject matter.
In claim 4, the language “process the second array and the identified subset together to identify a second subset of correlation results” is indefinite since it is unclear what the scope of the process to identify a second subset encompasses.  See above.
Since the “receiver parameters” are undefined in the claims, those claims using such language are indefinite, see above paragraph.
Claim 7 is indefinite since it is unclear what the language “to identify the subset by identifying a predetermined number of combinations of receiver parameters based upon the correlation results” since the “receiver parameters” are undefined and a “predetermined number of combinations” thereof are not clearly and distinctly defined in the claims. 
Claim 8 is indefinite due to the lack of clarity in the claim for the language “combinations of receiver parameters.” 
Claim 15 is indefinite since the scope of “processing the second array and the identified subset together to identify a second subset of correlation results” is not clearly and distinctly set forth.  It is unclear what the metes and bounds of processing the two correlation results are defined by nor is it clear what the metes and bounds of identifying is defined by.
Claim 17 is indefinite since it is unclear what the language “wherein processing . . . to identify the subset comprises comparing the correlation results to identify one or more combinations of receiver parameters having the highest correlation” since the “receiver parameters” are undefined and a therefore identifying “one or more combinations” thereof are not clearly and distinctly defined in the claims. Moreover, if something is representative of “the 
Claim 18 is indefinite since it is unclear what the language “wherein processing . . . to identify the subset comprises identifying a predetermined number of combinations of receiver parameters based upon the correlation results” since the “receiver parameters” are undefined and a “predetermined number of combinations” thereof are not clearly and distinctly defined in the claims. 
Claim 19 is indefinite since it is unclear what the language “wherein processing . . . comprises identifying combinations of receiver parameters for which the correlation result is above a predetermined threshold” since the “receiver parameters” are undefined and “combinations of receiver parameters” thereof are not clearly and distinctly defined in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Singh et al (9,041,601).
Singh et al (9,041,601) disclose a GNSS receiver (3:8+) including a correlator 235 for providing correlation results, a memory processing unit 240  having a memory squeezing unit 250 and a memory 245, see FIGs. 2 and 3 for example and their description.  The GNSS receiver is configured to search for satellite signals including performing a plurality of searches sequentially. The GNSS receiver is further configured for storing a result from each search of the plurality of searches in a consecutive section of a memory. Further, the operations include detecting free sections in the memory, concatenating the free sections in the memory to yield a concatenated free section, and allocating the concatenated free section for performing an additional search.  Each search of the plurality of searches is a 3-dimensional search and includes searching for (1) a code (2) for all code phases (3) for one Doppler hypothesis (4:40+).  Output of the correlation with the first code is stored in a first section of the memory 245. Similarly outputs of various correlations with various codes are stored in different sections of the memory 245 (5:9+).  The correlator 235 is time-shared between correlations corresponding to each search. The correlator 235 performs correlations corresponding to the first search, and corresponding coherent data and non-coherent data are then stored in the first section of the memory 245. The coherent data and the non-coherent data together are referred to as a "result" of the first search. Similarly, the correlator 235 performs correlations corresponding to a second search and corresponding coherent data and non-coherent data are then stored in a second section of the memory 245. The memory 245 thus enables searching for presence of the satellite signals in the received signal by storing the coherent data and the non-coherent data of the correlations . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nayyar et al (20170115400) disclose a GNSS receiver which includes a baseband signal processing module 116 which includes a correlator for correlating received signals with a local for different code delays and Doppler frequencies. In fact, because the signal is originated by moving satellites, there may be a Doppler and code delay effect observed in the received signals. To search for the signals, different local replicas corresponding to different code delay/Doppler frequency pairs may be generated and correlated with the input signals, see for example [0029]+.  The GNSS receiver includes a partial storage memory 314, storage memory 315 and processing logic 312 (i.e., a vector processor) having interfaces to the respective storage memories, see FIG. 3 and its description.
Terashima (8,855,173) discloses a GPS receiver including a processing unit 270 comprising a satellite signal capturing unit 271 and a storage unit 290 coupled to the processing unit via an interface wherein the processing unit receives correlation values from a correlation value calculation unit 260.  The satellite signal capturing unit 271 determines the code phase on the basis of the replica offset corresponding to the maximum correlation value from among a plurality of correlation values stored in the correlation value data 294C of the satellite signal capturing data 294, and stores the code phase in the measurement data 295 of the storage unit 290 (Step A31). The satellite signal capturing unit 271 processes the processing to the next capturing-target satellite (15:22+).
Nayyar et al (20130016010) disclose a GNSS receiver including a correlator block 216 configured to generate correlation results by generating replica local signals corresponding to each transmitted GNSS satellite signal (signals at baseband modulated by unique PN code 
Li et al (WO-2012151869) disclose a GNSS receiver including, as exemplified in FIG. 1: a radio frequency receiving module, a data memory, a vector processor, and a peak search module, wherein the radio frequency receiving module is configured to receive data sampled by the ADC, and store the obtained adoption data to a data processor; a vector processor, configured to read sample data from the data memory, and process the read sample data to obtain energy data, and save the obtained energy data to the data memory; a peak search module for reading energy data from the data memory, performing peak search processing, finding a desired peak, saving the found peak, and returning to the location vector processor.
Chen et al (7,990,315) disclose, as exemplified in FIG. 7, a GNSS receiver including a shared memory device 212, a memory controller 214, as well as conventional GNSS receiver components associated with correlation processing, acquisition/tracking processing and positioning/navigation processing.
Genghi (7,903,719) discloses a signal processing system and method, comprising receiving a signal; performing a plurality of correlation steps over an entire code-frequency search space using a correlation engine having associated correlation resources to form a plurality of correlation results, the plurality of correlation results being associated with a number of accumulations; identifying from among the correlation results at least two candidates having at least a predetermined probability of alignment with a desired signal, the probability of alignment corresponding to the number of accumulations, wherein each candidate comprises a code offset-frequency pair; rejecting all candidates aside from the at least two candidates; further correlating the at least two candidates; identifying a candidate from the at least two candidates that represents the desired signal; and wherein the step of further correlating the at least two candidates is conducted using fewer correlation resources of the correlation engine than are used in forming the plurality of correlation results.
Raman et al (7,680,178) disclose a GNSS receiver capable of receipt of a signal that contains more than one pseudo noise (PN) coded signal component; a memory coupled to the receiver that stores a plurality of off-peak energy values associated with a PN; and a controller coupled to the memory that identifies a sub-set of off-peak energy values are off-peak energy values in order to identify auto-correlation and cross-correlation using the off-peak energy values, and if inconclusive the controller calculates an average of off-peak energy values to identify auto-correlation and cross correlation, where a maximum off-peak energy value from the plurality of off-peak energy values is identified and compared to a predetermined threshold in order to identify auto-correlation.
Jia et al (20090002227) disclose a GNSS receiver, wherein the GNSS receiver device includes internal on-chip memory; a memory external to the GNSS receiver, wherein the 
Simic et al (7,764,726) disclose a GNSS receiver comprising: a first array of logic elements (e.g. correlators) configured to obtain a plurality of results based on correlating a received code with a reference code, each result corresponding to one of a plurality of code phase hypotheses and one of a plurality of frequency hypotheses; a second array of logic elements configured to select, for each of the plurality of the frequency hypotheses, a plurality of peaks among the results for the frequency hypothesis and to store, for each of the plurality of the frequency hypotheses, an ordered list of the selected plurality of peaks, wherein each of the lists is ordered according to energy values of the peaks in the list; and a third array of logic elements configured to determine, for a frequency hypothesis, a relation between energy values of peaks in the corresponding ordered list and to selectively reject the frequency hypothesis based on the determined relation.
Abraham et al (20060209935) disclose a GNSS receiver 100 comprising a correlation circuit 112, correlation processor 114, interface logic 116 and memory 120 (repeated use buffer).
McDonough et al (20040062300) disclose a system and method for efficient detecting of direct sequence spread spectrum signals using a searcher with batched processing, see FIGS. 3, 4, and 7.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646